 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NORMAN JOHN CRAIG                                  No. 2:18-cv-02505-TLN-AC (PS)
12                        Plaintiff,
13            v.                                         ORDER
14    TERRY CISSNA, et al.,
15                        Defendants.
16

17          On December 3, 2018, this court dismissed plaintiff’s first amended complaint with leave

18   to amend within 30 days. ECF 21. That deadline has now passed, and though plaintiff filed other

19   miscellaneous motions, plaintiff has not filed the anticipated amended complaint. Good cause

20   appearing, IT IS HEREBY ORDERED that plaintiff shall show cause, in writing, within 14 days,

21   why his failure to file an amended complaint should not result in a recommendation that this case

22   be dismissed for failure to prosecute. The filing of an amended complaint within this timeframe

23   will serve as cause and will discharge this order. If plaintiff fails to respond, the court will

24   recommend dismissal of his case pursuant to Local Civil Rule 110.

25   DATED: January 3, 2019.

26

27

28
                                                         1
